Dissenting opinion of
Campbell, Special Judge.
Campbell, special judge, dissented, bolding that while the state was a trustee, it was not suable as such, not having consented to 'be sued, without which no suit can be maintained against it; and that the suit against the officers of the state is virtually against the state itself; that, if it be true that while the act of 1876 was in force the auditor and treasurer might have been proceeded against as the successors of the commissioners provided for by the act of 1871, after the repeal of that act in 1884, such suit was not maintainable; that the legislature had the right to alter,'amend, or repeal the act of 1871, except that section of it which created the security for creditors, i. e., taxes for twelve years on the lands described in the act;1 and that the creditors with valid subsisting claims still have their remedy to enforce this security against the lands liable for the taxes or sold and conveyed to the treasurer for nonpayment of the taxes, and not since lawfully disposed of. ■
Therefore he held that the motion to dismiss the suit as to the state and its officers should have been sustained.